COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00452-CR


ADAN VELASQUEZ-GARCIA                                               APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Adan Velasquez-Garcia attempts to appeal from his conviction

for possession with intent to deliver 400 grams or more of methamphetamine.

The trial court’s certification states that this “is a plea-bargain case, and the

defendant has NO right of appeal.” See Tex. R. App. P. 25.2(a)(2). On October

11, 2011, we notified Velasquez-Garcia that this appeal may be dismissed unless

he or any party desiring to continue the appeal filed a response on or before

      1
       See Tex. R. App. P. 47.4.
October 21, 2011, showing grounds for continuing the appeal. We have not

received a response. Therefore, in accordance with the trial court’s certification,

we dismiss this appeal. See Tex. R. App. P. 25.2(d), 43.2(f).



                                                   PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 10, 2011




                                        2